Judgment of the Supreme Court, Queens County, entered December 20, 1965, reversed, on the law, and new trial granted, with costs to appellants to abide the event. The *651findings of fact below are affirmed. In our opinion it was error to receive in evidence, over appellants’ objection, the self-serving written statement of defendant Francis, which was made 24 days after the accident. We consider this error sufficiently prejudicial to require a new trial. Beldoek, P. J., Rabin, Benjamin, Munder and Martuseello, JJ., concur.